Mr. Justice Neil
delivered the opinion of the Court.
In this case plaintiff in error was convicted of murder in the second degree, and sentenced to a term of *42twenty years in the State penitentiary, for killing one L. E. Smithson, to reverse which judgment he has appealed to this court. We are fully satisfied of his guilt .under the facts as proven in the record, and that all .of the errors assigned are without merit.
In the present opinion we shall refer to only one of the law points involved. There was evidence introduced on the trial, which was treated by counsel on both sides, and by the trial judge, and by both counsel here, as a putting in issue by the plaintiff in error of his character for peace, quietness, and good order. We. shall accordingly treat the evidence in the same manner, although, (if we had any substantial doubt of- the guilt of the prisoner, we might find in this evidence grounds of distinction sufficient for a reversal, but for Acts 1911, ch. 32. So treating the evidence, his honor instructed the jury, in substance, that when the defendant in a criminal case puts his character in issue, it is a witness for ■him if a good character, and a witness against him if ■a bad character. The objection made here by counsel for the prisoner is to the last clause; that is, as to what was said on the subject of bad character.
This was held a proper charge in Lea v. State, 94 Tenn., 495, 29 S. W., 900. However, it must be conceded that in that case the special point to which the mind of the court was directed was that the character must be such as the plaintiff in error had exhibited prior to the commission of the offense charged. But the soundness of the general proposition was treated by the court as *43indubitable. The case of State v. Collins, 5 Pennewill (Del.), 263, 62 Atl., 224, is in substantial accord.
After all, it simply means that the character, when put in issue, is a circumstance or fact, to be considered in connection with all the other facts in the case, in endeavoring to reach a conclusion as to the guilt or innocence of the party charged. One who has a good character for peace, quietness, and good order is not so likely to bring on a difficulty, or be guilty of an overt act of violence, as one of the opposite character. If character were not permitted to have weight when bad, as well as when good, there would be no sound reason for the rule that the character of the accused cannot be put in issue in a criminal case, except by himself. If it be replied that the reason is the jury might be inadvertently influenced by evidence of bad character, then it would be the duty of the trial judge to warn them in every such case against a misconception on that point; but we know of no authority which so holds. Again, there would be. no good sense in granting to the prosecution the right to attack the character of the accused after he has put it in issue, unless it be permitted to have the benefit of that attack; and, if that be permitted, no sound objection can be offered to an instruction of the trial judge that the prosecution is entitled to such benefit. Ohar7 aeter, as used in the law of evidence, in the special as: pect in which we are considering it, is fixed disposition or tendency, as evidence to others by the man’s habits of life, through the open manifestation of which his general reputation for the possession of this or that *44character is obtained. The natural and reasonable inference is that a man will generally act in accordance with his character. It is the law of his life. No valid reason can be offered to show' that a bad character will not prompt to a bad action, as readily as a good character will prompt to a good action, or restrain its possessor from the commission of a bad one.
The proof of character, good or bad, is, of course, restricted to general reputation (Williams v. United States, 168 U. S., 382, 18 Sup. Ct., 92, 42 L. Ed., 509), except where the prisoner is a witness in his own behalf, when, on cross-examination, he may, for the purpose of affecting his credit as a witnéss, be questioned about special acts of moral turpitude (Zanone v. State, 97 Tenn., 101, 36 S. W., 711, 35 L. R. A., 556; Powers v. State, 117 Tenn., 363, 97 S. W., 815).
We have one case (Bennett v. State, 8 Humph., 118) holding that good character is available on the issue of guilt or innocence only in doubtful cases. This is op posed to the great weight of modern authority, which supports the office which we have herein assigned to good character. Edgington v. U. S., 164 U. S., 361. 17 Sup. Ct., 72, 41 L. Ed., 467; Daniels v. State, 2 Pennewill (Del.), 586, 48 Atl., 196, 54 L. R. A., 286, and authorities cited. As observed in the case last cited, and in authorities therein quoted, if the case be a doubt ful one, the prisoner does hot need the evidenca.
Affirm the judgment